Jenkins, P. J.
It was the right and duty of the jury to determine the weight and credibility, the reasonableness or unreasonableness, the probability or improbability, of the testimony offered by the claimant and her husband, introduced on her behalf, and in doing so they had a right to consider all the facts and surrounding circumstances sworn to. It can not be said, as a matter of law, that the admitted prima facie case in favor of the plaintiff in fi. fa. was conclusively overthrown, so as to require that the verdict found by the jury and approved by the trial judge be set aside.

Judgment affirmed.


Stephens and, Bell, JJ., concur.

Marion Turner, for plaintiff in error. Lawson & Ware, contra.